Motion Granted; Dismissed and Memorandum Opinion filed December 6, 2011.




                                         In The

                      Fourteenth Court of Appeals
                                    ____________

                                 NO. 14-11-00785-CV
                                   ____________

                           MICHAEL TURNER, Appellant

                                           V.

 TEAMSTERS LOCAL UNION NO. 968 AND FIRST TRANSIT, INC., Appellees


                      On Appeal from the 152nd District Court
                               Harris County, Texas
                         Trial Court Cause No. 2010-83468


                      MEMORANDUM OPINION

      This is an attempted appeal from two orders signed August 5, 2011. Generally,
appeals may be taken only from final judgments. Lehmann v. Har-Con Corp., 39 S.W.3d
191, 195 (Tex. 2001). Interlocutory orders may be appealed only if permitted by statute.
Bally Total Fitness Corp. v. Jackson, 53 S.W.3d 352, 352 (Tex. 2001); Jack B. Anglin Co.,
Inc. v. Tipps, 842 S.W.2d 266, 272 (Tex. 1992) (orig. proceeding).

      On November 18, 2011, appellee filed a motion to dismiss the appeal for want of
jurisdiction because the summary judgments were granted in favor of only two of the
defendants, and the third defendant remains in the case. Appellant filed no response to the
motion to dismiss. The record supports appellee’s motion.

       We conclude this court lacks jurisdiction over this attempted appeal from
interlocutory summary judgments. Accordingly, the appeal is ordered dismissed.



                                          PER CURIAM




Panel consists of Justices Frost, Seymore, and Jamison.




                                            2